     Case 8:19-cv-03014-TPB-JSS Document 1 Filed 12/09/19 Page 1 of 6 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


                                                            CASE NO.

JONATHAN SPENADER,
an individual,

          Plaintiff,

v.

DISCOVER PRODUCTS INC.,
d/b/a DISCOVER BANK,
a foreign for-profit corporation,

      Defendant.
______________________________________________/


                                      NOTICE OF REMOVAL

          Defendant, DISCOVER BANK INC., incorrectly identified as DISCOVER PRODUCTS

INC., d/b/a DISCOVER BANK (“Discover”), preserving any and all defenses available under

Rule 12 of the Federal Rules of Civil Procedure, all defenses under the federal laws, and

specifically preserving the right to demand arbitration pursuant to contractual agreements and the

Federal Arbitration Act, 9 U.S.C. §§ 1, et seq., hereby gives notice of the removal of this action

from the County Court of Polk County, Florida, to the United States District Court for the Middle

District of Florida, Tampa Division pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. In support of

this notice of removal, Discover states as follows:

               I.       INTRODUCTION AND PROCEDURAL REQUIREMENTS

          1.        Plaintiff Jonathan Spenader (“Plaintiff”) commenced this action by filing a

complaint against Discover in the County Court of Polk County, Florida, Case Number 2019-CC-




42581914 v1
   Case 8:19-cv-03014-TPB-JSS Document 1 Filed 12/09/19 Page 2 of 6 PageID 2



006372 (“Polk County Court Action”) on or about November 6, 2019. Discover was served on

November 8, 2019.

          2.     Plaintiff asserts three claims: (1) violation of the Florida Consumer Collection

Practices Act (“FCCPA”), Fla. Stat. § 559.72(7); (2) violation of the FCCPA Fla. Stat.

§ 559.72(18); and (3) violation of the Telephone Consumer Protection Act, 47 U.S.C. §

227(b)(1)(A) (“TCPA”). [See generally, Compl.]

          3.     Based on these allegations, Plaintiff purports to assert a federal claim under the

TCPA. [Id.]

          4.     This case is properly removable pursuant to 28 U.S.C. § 1441 because federal

question jurisdiction is present. Section 1441 provides in its pertinent part:

          Except as otherwise expressly provided by Act of Congress, any civil action
          brought in a State court of which the district courts of the United States have
          original jurisdiction, may be removed by the defendant or the defendants, to the
          district court of the United States for the district and division embracing the place
          where such action is pending.

28 U.S.C. § 1441(a).

          5.     Plaintiff’s additional state-law claims for alleged violations of the FCCPA form

part of the same case or controversy as his federal claims, and fall under this Court’s supplemental

jurisdiction.

          6.     True and correct copies of all process, pleadings, and orders in the Polk County

Court Action are attached hereto as Exhibit “A” in conformity with 28 U.S.C. § 1446(a) and Local

Rule 4.02(b).

          7.     The United States District Court for the Middle District of Florida, Tampa Division

is the federal district court embracing Polk County, Florida. See 28 U.S.C. §§ 89(b) and 1441(a),

and Local Rule § 1.02(b)(4).




42581914 v1                                        2
   Case 8:19-cv-03014-TPB-JSS Document 1 Filed 12/09/19 Page 3 of 6 PageID 3



          8.    Discover is giving prompt written notice of this Notice of Removal to Plaintiff and

the County Court for Polk County as required by 28 U.S.C. §1446(d).

          9.    Discover reserves the right to supplement this notice of removal.

          10.   To the extent remand is sought by Plaintiff or otherwise visited by this Court,

Discover requests the opportunity to brief the issues and submit additional arguments and

evidence, and be heard at oral argument.

          11.   This notice of removal is filed within the time frame set forth in 28 U.S.C. § 1446

and Fed. R. Civ. P. 6.

                         II.    FEDERAL QUESTION JURISDICTION

          12.   Federal district courts have “original jurisdiction of all civil actions arising under

the Constitution, laws, or treatises of the United States.” 28 U.S.C. § 1331. Removal jurisdiction

based upon a federal question exists when a federal question is presented on the face of a plaintiff's

complaint. Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

          13.   This is a civil action arising under the Constitution, laws, or treatises of the United

States, because Plaintiff is asserting a claim against Discover based upon an alleged violation of

the TCPA, which is a federal consumer protection statute. [See Complaint]

          14.   The United States Supreme Court has held that TCPA claims give rise to federal

question jurisdiction. See Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012); see also

Balthazar v. Central Credit Services, Inc., 475 Fed. Appx. 716 (11th Cir. 2012)

          15.   Accordingly, Plaintiff’s TCPA claim arises under the laws of the United States and

could have been originally filed in this Court.




42581914 v1                                       3
   Case 8:19-cv-03014-TPB-JSS Document 1 Filed 12/09/19 Page 4 of 6 PageID 4



                            III.    SUPPLEMENTAL JURISDICTION

          16.    Because this Court has federal question jurisdiction over Plaintiff’s TCPA claim, it

would also have supplemental jurisdiction over his state law claims alleging violations of the

FCCPA. This is due to the fact that the FCCPA claim arises out of the same case and controversy

that gives rise to the TCPA claim.

          17.    Specifically, the supplemental jurisdiction statute, 28 U.S.C. § 1367(a), provides,

in pertinent part, as follows:

          [I]n any civil action of which the district courts have original jurisdiction, the
          district court shall have supplemental jurisdiction over all other claims that are so
          related to claims in the action within such original jurisdiction that they form part
          of the same case or controversy . . .

28 U.S.C. § 1367(a); see also Leblanc v. Advance Credit Corp., 8:06-CV-747-T27EAJ, 2007 WL

141173, at *3-4 (M.D. Fla. Jan. 16, 2007) (“Claims arising from a ‘common nucleus of operative

fact’ necessarily involve ‘the same witnesses, presentation of the same evidence, and

determination of the same, or very similar facts.’”) (quoting Palmer v. Hosp. Auth. of Randolph

County, 22 F.3d 1559, 1563-64 (11th Cir. 1994)).

          18.    In the instant case, Plaintiff alleges that Discover contacted him unlawfully in an

attempt to collect a debt, which forms the “common nucleus” of his TCPA and FCCPA claims

against Discover. [See generally, Compl.]

          19.    Because Plaintiff’s state law claims are based on the same basic facts (alleged

improper collection practices), it is clear that they are “so related to claims in the action within

[this Court’s] original jurisdiction” that they form part of the same case or controversy, and

therefore, the state law claims fall squarely within this Court’s supplemental jurisdiction as

provided under 28 U.S.C. § 1367(a). See also 28 U.S.C. § 1441(c) See generally Speidel v.

American Honda Fin. Corp., No. 2:14–cv–19–FtM–38CM, 2014 WL 820703, at *2-*3 (M.D. Fla.



42581914 v1                                        4
   Case 8:19-cv-03014-TPB-JSS Document 1 Filed 12/09/19 Page 5 of 6 PageID 5



Mar. 3, 2014) (exercising supplemental jurisdiction over the plaintiff’s FCCPA claims where they

arise from the same alleged debt collection activity as the plaintiff’s TCPA claim).

          20.   Thus, this Court should exercise supplemental jurisdiction over Plaintiff’s state law

claims in this action in order to avoid an unnecessary duplication of judicial resources. See Jones

v. Garcia, 936 F. Supp. 929, 930-31 (M.D. Fla. 1996) (holding “that judicial economy is not served

by bifurcating this case, involving the resources of two judicial officers” where the case involved

violations of the federal Emergency Medical Treatment and Active Labor Act and state medical

negligence claims).

          21.   In the instant case, Plaintiff’s state law claims do not raise novel or complex issues

of state law, do not predominate over Plaintiff’s demand for relief under the TCPA, and arise from

the same transactions or occurrences as Plaintiff’s federal question claim. It is therefore proper

for this Court to exercise jurisdiction over all claims asserted in Plaintiff’s Complaint.

                  IV.    ADOPTION AND RESERVATION OF DEFENSES

          22.   Nothing in this notice of removal shall be interpreted as a waiver or relinquishment

of any of Discover’s rights to assert any defense or affirmative matter, including, but not limited

to, the defenses provided for in Rule 12 of the Federal Rules of Civil Procedure, any other pertinent

defense available under any state or federal statute, or otherwise or that Plaintiffs’ claims are

subject to binding arbitration.

          WHEREFORE, Discover prays that this Court take jurisdiction of this action and issue

all necessary orders and process to remove this action from the County Court of Polk County,

Florida, to the United States District Court for the Middle District of Florida, Tampa Division.

          Dated: December 9, 2019




42581914 v1                                       5
   Case 8:19-cv-03014-TPB-JSS Document 1 Filed 12/09/19 Page 6 of 6 PageID 6



                                             Respectfully submitted,
                                                /s/ Charles C. Davis III
                                                David A. Elliott, Esq.
                                                Florida Bar No.: 0094237
                                                Charles C. Davis, III, Esq.
                                                Florida Bar No.: 1003433
                                                BURR & FORMAN LLP
                                                201 N. Franklin Street, Suite 3200
                                                Tampa, FL 33602
                                                Telephone: (813) 221-2626
                                                Facsimile: (813) 221-7335
                                                Primary Email: delliott@burr.com
                                                Secondary Email: cwingate@burr.com
                                                Primary Email: cdavis@burr.com
                                                Secondary Email: anolting@burr.com,
                                                dmorales@burr.com; mguerra@burr.com
                                                Attorneys for Defendant,
                                                DISCOVER BANK, INC.


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of December, 2019, I presented the foregoing to the
Clerk of Court for filing and uploading to the CM/ECF system, and that I served a true and correct
copy of the document via United States First Class Mail, postage prepaid, addressed as follows:

Ian R. Leavengood, Esq.
Sean E. McEleney, Esq.,
Kelly C. Burke, Esq.,
Northeast Professional Center
3900 First Street North, Suite 100
St. Petersburg, FL 33703
consumerservice@leavenlaw.com
smceleney@leavenlaw.com
kburke@leavenlaw.com
-and-
Eva M. Donohue, Esq.,
EVA M. DONOHUE, P.A.
P.O. Box 5074
Lakeland, FL 33807
info@emdlawfirm.com
Attorneys for Plaintiff

                                             /s/ Charles C. Davis, III
                                             Charles C. Davis, III, Esq.



42581914 v1                                     6
